Citation Nr: 0101985	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  95-33 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to an evaluation in excess of 60 percent for 
duodenal ulcer, status post gastrectomy and vagotomy as of 
January 6, 1998.

2.  Entitlement to an evaluation in excess of 40 percent for 
duodenal ulcer, status post gastrectomy and vagotomy prior to 
January 6, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 40 percent 
evaluation for duodenal ulcer, status post gastrectomy and 
vagotomy.

In September 1996, the veteran presented oral testimony 
before a Hearing Officer at the RO; a transcript of which has 
been associated with the claims file.  In May 1997, the 
Hearing Officer continued the 40 percent evaluation.

In March 1998, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

In April 1998 and July 1999, the Board remanded the claim for 
additional development and adjudicative actions.

In May 2000, the RO granted a 60 percent evaluation for 
duodenal ulcer, status post gastrectomy and vagotomy, and 
granted entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU), both effective July 26, 1999.  In 
August 2000, the RO granted an earlier effective date of 
January 6, 1998, for both the grant of the 60 percent 
evaluation and the TDIU.  The veteran did not appeal the 
effective date of the grant of a TDIU, and thus that claim is 
not part of the current appellate review.

Because the veteran has not stated that he is satisfied with 
the grant of the 60 percent evaluation, the Board presumes 
the appeal process continues.  AB v. Brown, 6 Vet. App. 35, 
38 (1993). 


FINDINGS OF FACT

1.  The record reflects that the veteran cancelled a VA 
gastrointestinal examination that had been scheduled in 
September 1999 to determine the current severity of his 
service-connected duodenal ulcer, status post gastrectomy and 
vagotomy, and did not seek to reschedule another examination.

2.  On December 30, 1999, the RO wrote a letter to the 
veteran informing him that it had been notified by the VA 
Medical Center that he had been unable to report for the 
examination and wanted to know whether the veteran was 
willing and able to report for an examination.

3.  The veteran did not reply to the RO's December 1999 
letter.

4.  On May 19, 2000, the RO issued a supplemental statement 
of the case, informing the veteran of his failure to report 
for the September 1999 gastrointestinal examination and his 
failure to respond to the December 1999 letter.

5.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examination in September 1999.


CONCLUSION OF LAW

The claim for an increased evaluation for duodenal ulcer, 
status post gastrectomy and vagotomy is denied due to failure 
to report, without good cause, for a VA compensation 
examination.  38 C.F.R. § 3.655(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2000).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.  (Emphasis added.)

In this case, the Board remanded the veteran's claim for an 
increased evaluation for duodenal ulcer, status post 
gastrectomy and vagotomy in April 1998 to obtain additional 
medical records and to have the veteran undergo a recent VA 
examination, as the last examination conducted had been in 
October 1996.  

The veteran underwent a VA examination in February 1999.  In 
the examination report, the examiner stated it was clear that 
the veteran had iron deficiency anemia based upon the 
multiple studies that had been conducted and noted that he 
had informed the veteran that the appropriate way to assess 
whether there was bleeding related to a recurrence of the 
ulcer, the surgery, or some other factor was to examine both 
the upper and lower gastrointestinal tract with an endoscope.  
The examiner stated the veteran "refused this examination."

When the case came before the Board again in July 1999, the 
veteran's representative asked that the Board give the 
veteran another chance to undergo a VA examination, to 
include an endoscopy, to determine the true severity of the 
service-connected disability.  This Board Member remanded the 
veteran's claim for a VA examination consistent with the 
veteran's representative's request.  However, in the remand, 
the Board informed the veteran that the duty to assist was 
not a one-way street and asked the RO to inform the veteran 
of the consequences of his failure to report for a VA 
examination and the duty to cooperate in the development of 
his claim.

In a September 1999 letter to the veteran, the RO stated the 
following, in part:

Your service organization has requested 
that we give you another opportunity to 
undergo a[n] endoscopy to determine the 
true severity of your service[-]connected 
condition for which an appeal for [an] 
increased evaluation is on remand.  We 
are, therefore, scheduling you for 
another VA [examination] with all 
necessary tests to include an endoscopy.  
If you fail to report for the 
examination, your claim for increased 
benefits may be denied per 38 C.F.R. 
§ 3.655. . . .

The RO sent this letter to the veteran's last known address 
of record, which letter was not returned by the United States 
Postal Service as undeliverable.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

The record reflects that the RO scheduled a VA examination 
for the veteran's service-connected duodenal ulcer, status 
post gastrectomy and vagotomy in September 1999.  That same 
month, the veteran called the gastrointestinal clinic to 
cancel, but did not reschedule.  The VA Medical Center called 
the veteran on September 24, 1999, to reschedule the 
examination, but there was no answer.

On December 30, 1999, the RO wrote a letter to the veteran 
and stated the following, in part:

In connection with your pending appeal, 
we recently asked for a new examination 
at the VA Medical Center, Salem, VA.  We 
have been notified by the VA Medical 
Center that you were unable to report for 
the examination which had been scheduled.  
Before we ask for the examination to be 
rescheduled, we need to know if you are 
willing and able to report for an 
examination.

Please tell us if you [are] willing to 
report for an examination.  If we do not 
receive a reply from you within 60 days, 
we will assume that you are still unable 
to report for the examination and we will 
process your appeal without the benefit 
of the examination.

(Emphasis in original.)

The RO sent this letter to the veteran's last known address 
of record, which letter was not returned by the United States 
Postal Service as undeliverable.  See Mindenhall, 7 Vet. 
App. at 274.

In a May 2000 supplemental statement of the case, the RO 
informed the veteran that he had cancelled his September 1999 
examination without rescheduling another examination and that 
it had attempted to contact the veteran to determine if he 
was willing to report for a VA examination, to which the 
veteran failed to respond.  The supplemental statement of the 
case was sent to the veteran's last known address of record, 
which letter was not returned by the United States Postal 
Service as undeliverable.  See Mindenhall, 7 Vet. App. at 
274.

Thus, the veteran has not submitted any evidence of "good 
cause" as to his failure to report for the September 1999 
gastrointestinal examination.  See 38 C.F.R. § 3.655(b).  If 
the veteran chooses to not show for an examination, while at 
the same time pursuing a claim for VA benefits, that is his 
choice, and he must bear any adverse consequences of such 
action.

What is clear is that VA has taken concerted efforts to 
assist the veteran in the development and adjudication of his 
claim.  Following the July 1999 remand, the RO sent the 
veteran a letter, warning him that if he failed to appear for 
the VA examination, his claim could be denied, and it cited 
to the appropriate regulation of 38 C.F.R. § 3.655.  The 
veteran was scheduled for a VA examination in September 1999 
and failed to appear.  Although the veteran actually 
cancelled that examination, he did not seek to reschedule it 
through either the VA Medical Center or through the RO.  In a 
December 1999 letter, the RO gave the veteran an opportunity 
to state that he was willing and able to attend a VA 
examination, which opportunity the veteran ignored.  He was 
given a second opportunity following the issuance of the May 
2000 supplemental statement of the case, which opportunity 
the veteran ignored.

None of the notices sent to the veteran were returned as 
undeliverable.  Therefore, the Board assumes that the veteran 
received the notices and intentionally failed to respond.  
Mindenhall, 7 Vet. App. at 27.

The Board finds that further action without response or 
assistance from the veteran constitutes a waste of limited 
government resources.  See e.g., Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).

The Board notes that although the veteran cancelled his 
appointment (as opposed to simply just not appearing for it), 
he did not attempt to reschedule the examination nor did he 
respond to the December 1999 letter and the May 2000 
supplemental statement of the case to show he was willing to 
report for a VA examination.  The Board finds that such 
constitutes the equivalent of the failure to report for a VA 
examination.  Additionally, the veteran has failed to 
establish "good cause" in failing to report for the 
September 1999 examination.

Accordingly, as the veteran's claim is for an increased 
evaluation for duodenal ulcer, status post gastrectomy and 
vagotomy, and he has failed to establish "good cause" in 
his failure to report to the September 1999 VA 
gastrointestinal examination, it is denied pursuant to 
38 C.F.R. § 3.655(b).


ORDER

Entitlement to an evaluation in excess of 60 percent for 
duodenal ulcer, status post gastrectomy and vagotomy as of 
January 6, 1998, is denied.

Entitlement to an evaluation in excess of 40 percent for 
duodenal ulcer, status post gastrectomy and vagotomy prior to 
January 6, 1998, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

